Citation Nr: 0526763	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
prostate as a result of exposure to herbicides, to include 
Agent Orange.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

3.  Entitlement to service connection for gastric ulcers, 
erosive esophagitis, and duodenitis, claimed as secondary to 
treatment for the prostate.

4.  Entitlement to service connection for depression and 
anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1963 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The issue of entitlement to 
service connection for depression and anxiety is remanded.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran did not have service in the Republic of 
Vietnam within the meaning of the regulatory definition, and 
exposure to herbicides, to include Agent Orange, may not be 
presumed.

3.  Carcinoma of the prostate was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to service.

4.  The veteran does not have loss of a creative organ as a 
result of a service-connected disability.

5.  Gastric ulcers, erosive esophagitis, and duodenitis were 
not present in service or manifested within one year of the 
veteran's discharge from service, nor are such disorders 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Carcinoma of the prostate was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).

3.  Gastric ulcers, erosive esophagitis, and duodenitis were 
not incurred in or aggravated by active duty service and may 
not be presumed to have been incurred therein, nor are 
gastric ulcers, erosive esophagitis, and duodenitis 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in March 
2002 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  In such letter, the veteran was specifically 
advised that veterans who served in Vietnam are entitled to a 
presumption of service connection if they have certain 
diseases or disabilities.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2002 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim.  Specifically, the veteran was notified 
that VA would help him obtain medical records, employment 
records, and records from other Federal agencies.  The 
veteran was further informed that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  The letter advised the veteran that VA had 
requested his service medical records from the military 
service department and requested verification of his dates of 
service in Vietnam.  He was also informed that VA had 
requested copies of his treatment records from Drs. K., K., 
and R. as well as the Wesley Medical Center.  The Board 
observes that all such records are contained in the claims 
file. 

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2002 letter informed the veteran that he 
could help with his claim by identifying the names, 
addresses, and approximate dates of treatment of all medical 
care providers, VA and non-VA, inpatient and outpatient, who 
may have records referable to his claimed disabilities.  He 
was further advised to complete VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each private record holder.  The letter also notified the 
veteran that he must provide enough identifying information 
about his records so VA can obtain them.  He was also 
informed that it was his responsibility to support his claim 
with appropriate evidence.   

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claim 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure as 
he was provided with the March 2002 letter, a July 2003 
statement of the case, and an August 2003 supplemental 
statement of the case advising him of the evidence that was 
necessary to substantiate his claims.  The RO obtained all 
identified treatment records and the veteran has not 
indicated that there are any relevant, outstanding records to 
be obtained.  

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran was also afforded VA examinations in May 2002 and 
June 2002 for the purpose of adjudicating his pending claims.  
Therefore, for the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Factual Background

The veteran had active duty service from May 1963 to February 
1969 in the United States Navy.  

The veteran's service medical records are negative for 
complaints, treatment, and diagnoses referable to prostate 
cancer or gastric ulcers, erosive esophagitis, and 
duodenitis.  The veteran's February 1969 discharge 
examination revealed a normal clinical evaluation.  Also, at 
such time, the veteran denied currently having or previously 
having had indigestions or stomach, liver, or intestinal 
trouble. 

A September 2000 record from Dr. K. reflects that the veteran 
requested an evaluation for his prostate as his brother was 
just diagnosed with prostate cancer.  The assessment was 
benign prostatic hypertrophy, mild.  

An August 2001 record from Dr. K. shows an assessment of 
gastroesophageal reflux disease (GERD).  In September 2001, a 
esophagogastroduodenoscopy (EGD) was performed.  The post-
operative diagnoses were class II gastroesophageal erosive 
GERD, multiple antral ulcers, and duodenitis.  The impression 
of the EGD was duodenitis, erosive esophagitis, antral 
ulcerations and gastritis, and stomach architectural 
distortion.  A laboratory report also dated in September 2001 
reflects a diagnosis of mucosal fibrosis with atypical 
glandular atypia.

In September 2001, records from Dr. R. and the Wesley Medical 
Center reflect that the veteran presented with an elevated 
PSA of 4.6, which was up from 2.9 a year previously.  It was 
noted the veteran recently had a brother diagnosed with 
prostate cancer.  His prior medical history included a 
duodenal ulcer.  Upon physical examination, the veteran's 
abdomen had no masses, tenderness, hernia, or 
hepatosplenomegaly.  A genitourinary examination showed a 
normal circumcised male phallus without lesion.  The meatus 
was ample.  The scrotum revealed no lesions or ulcers.  
Bilateral testicles were descended and were normal.  There 
were no masses.  Bilateral epididymides revealed normal size 
and symmetry without masses.  The anus and perineum revealed 
no lesions.  There was normal sphincter tone.  The prostate 
was approximately 30 grams, firm, and hard on the left.  He 
had an induration on the right.  Seminal vesicles were normal 
in terms of size and symmetry.  The assessment was elevated 
PSA with abnormal DRE.  A transrectal ultrasound and biopsy 
of the prostate were performed.  The veteran had a PSA of 4.6 
and the assessment was elevated PSA.  

An October 2001 record from Dr. K. reflects that the veteran 
was seen for an evaluation and follow up for his increased 
gas.  The veteran had known esophagitis and gastritis and had 
also had an ulcer.  It was noted that the veteran was in the 
middle of a prostate workup as his PSA had increased 
slightly.  Upon physical examination, the abdomen was soft, 
benign, and nontender.  There was no hepatosplenomegaly or 
epigastric tenderness.  There was also no guarding or 
rebound.  The assessment was gastritis and esophagitis.  
Prevacid was recommended.  

In October 2001, Dr. R. noted that the veteran was there to 
follow up status-post transrectal ultrasound and biopsy of 
the prostate.  The lab results indicated that he had a 
Gleason 6 adenocarcinoma of the prostate involving 5 percent 
of one core biopsy on the left.  The assessment was prostate 
cancer.  Thereafter, also in October 2001, the veteran 
underwent a radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection, bilaterally nerve sparing, due 
to his diagnosis of prostate cancer.  It was noted that the 
veteran was found to have a Gleason VI T1C adenocarcinoma of 
the prostate.  He had a family history of prostate cancer 
when he was evaluated and a high PSA.  As a result, the 
veteran elected surgery, as opposed to watchful waiting and 
hormonal therapy.  Following such surgery, the veteran was 
discharged to home with a catheter.  

In November 2001, it was noted that the veteran was starting 
to get urinary control.  He had control during the night.  
The veteran stated that he was having a little control when 
he stood up quickly, but otherwise, he had gotten almost full 
control back.  The veteran denied having erections.  The 
assessment was status-post radical retropubic prostatectomy.  
In January 2002, the veteran's total PSA was less than 0.1 
ng/ml, with the normal range being 0.0 to 4.0 ng/ml.  Also, 
the veteran stated that was currently using Viagra and 
getting partial erections.  He had been unable to get 
erections strong enough for sexual intercourse yet.  The 
veteran stated that he was pretty much dry and occasionally 
leaked when he goes from a sitting to a standing position.  
The assessment was status-post radical retropubic 
prostatectomy, erectile dysfunction, and prostate cancer.  

A May 2002 VA esophagus and hiatal hernia examination 
revealed that the veteran was in Vietnam, but had no known 
exposure to Agent Orange and no in-country exposure.  He 
worked as a sonar technician.  After 1969 and his service 
discharge, he began working as a body shop painter and 
eventually as an estimator.  He was married with five 
children.  The veteran's past medical history included a 
recent total prostatectomy secondary to prostate cancer.

The examiner noted that the veteran had no complaint of 
dysphagia for solids or liquids.  There was no pyrosis, 
epigastric, or other abdominal pain.  There was no substernal 
or arm pain.  There was no hematemesis or melena.  The 
veteran had no reflux or regurgitation after treatment.  He 
did have occasional reflux or regurgitation prior to 
treatment.  There was no nausea or vomiting.  The veteran was 
currently taking no medications, with the exception of the 
occasional use of an antacid in the form of Rolaids.  

Upon physical examination, the veteran was generally in a 
good state of health, with the exception of prostate cancer 
and stomach problems.  His nutrition was good.  There was no 
evidence of anemia and he had a stable weight.  Examination 
revealed an abdomen that was soft and nontender.  There was 
no rebound or guarding.  Bowel tones were normoactive.  Liver 
span was approximately 7.5 centimeters.  The spleen was not 
palpated.  In particular, there was no tenderness of the 
epigastrium supraumbilical left upper quadrant.  

The examiner noted that findings from a September 2001 
endoscopic examination included esophagitis with two lesions 
in the lower esophagus, no Barrett's esophagus, multiple 
antral ulcerations, and duodenitis.  The diagnosis was 
erosive esophagitis without any history in the claims file to 
suggest symptoms during active duty.

At his May 2002 stomach, duodenum, and peritoneal adhesions 
VA examination, the veteran denied vomiting, hematemesis, and 
melena.  The veteran was currently under no treatment, but he 
was initially treated with Prevacid for three months.  He 
currently takes an occasional Rolaids.  The veteran had no 
circular disturbances or hypoglycemic reactions.  There was 
no diarrhea or constipation.  The veteran had no episodes of 
colic distention, nausea, or vomiting.  

Upon physical examination, specific sites for ulcer disease 
included two lesions in the lower esophagus and multiple 
lesions in the antrum.  He also had some irritation of the 
duodenum, which was revealed on EGD performed during 
September 2001.  The veteran's weight was stable and there 
were no signs of anemia.  The veteran denied experiencing any 
pain or tenderness anywhere in his abdomen after treatment.  
The examiner again noted the findings from the September 2001 
endoscopy.  Treatment included Prevacid for three months.  
The medication totally relieved the veteran's symptoms and he 
had no follow-up since that time.  The veteran had no 
evidence of adhesions, obstruction, and/or delayed motility.  

The diagnosis was history of erosive esophagitis, gastric 
ulcers, and duodenitis, currently resolved per symptoms.  The 
examiner stated that there was no evidence in the claims file 
that the veteran had any symptoms or complaints during his 
time of active duty.

A June 2002 VA genitourinary examination revealed that the 
veteran served five tours on diesel powered submarines during 
the Vietnam War.  He had no in-country exposure other than 
the fact that he swam in the waters off the coast of 
Southeast Asia.  It was noted that the veteran was followed 
by his family care provider and had increasing PSA values 
from 2.6 to 2.9 and then to 4.1.  Thereafter, the veteran 
underwent a biopsy revealing adenocarcinoma of the prostate.  
Metastatic work-up was apparently negative and the veteran 
had a radical retropubic prostatectomy in October 2001.  
Since that time, the veteran experience complete sexual 
dysfunction.  He had an unsuccessful trial of Viagra.  

The examiner observed that the veteran had a daytime 
frequency of four times per day with nocturia zero to one 
time.  He had significant urinary hesitancy.  The veteran had 
a good urinary stream without dysuria, but he had urinary 
urgency.  The veteran also continued with improving 
incontinence requiring the use of an absorbent pad, which he 
changed daily.  The examiner noted that the veteran was 
negative for recurrent urinary tract infections, renal colic 
or bladder stones, and acute nephritis.  The veteran did not 
need catheterization.  He drank cranberry juice to prevent 
urinary tract infections.

The examiner again noted that the veteran had complete sexual 
dysfunction and had an unsuccessful trial of Viagra in the 
past.  Although he had not been counseled specifically for 
vacuum erection device and papaverine injections, he had been 
told that he had options should his sexual dysfunction 
persist.  The veteran also had continued incontinence that 
was improving, although he must continue the use of an 
absorbent pad that is changed daily.  He had control other 
than with coughing, sneezing, lifting, and basically a stress 
type of incontinence.  The veteran had continued anxiety 
about the above and also must wear brief type undergarments 
to hold the absorbent pad that was uncomfortable.  Prior to 
his diagnosis, he was wearing boxer type shorts.  

Regarding the male loss of a creative organ, vaginal 
penetration with ejaculation was not possible.  The examiner 
noted that the veteran had an unsuccessful trial of Viagra in 
the past and has not tried other options, but was aware that 
they are available.  

Upon physical examination, the veteran had a well healed 
surgical scar from the pubic symphysis to the umbilicus that 
was consistent with a radical retropubic prostatectomy.  The 
veteran displayed a normal male penis.  The scrotal contents 
were within normal limits.  Rectally, there was good 
sphincter tone and the prostate was surgically absent.  
According to the veteran, his last PSA was approximately 
.001, which is essentially undetectable.  

The examiner diagnosed adenocarcinoma of the prostate, 
unknown grade, status-post radical retropubic prostatectomy; 
improving incontinence, still requiring use of an absorbent 
pad, changed once daily; and, complete sexual dysfunction 
since his radical retropubic prostatectomy.


General Principles Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor or a peptic ulcer to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Entitlement to Service Connection for Carcinoma of the 
Prostate

The veteran contends that he served aboard the 
diesel/electric submarine USS CATFISH in the waters off the 
shore of Vietnam.  Specifically, he claims at least five 
patrols up and down the coast of Vietnam while in those 
waters.  The veteran further states that he and his shipmates 
snorkeled close to shore and had swim calls in the Gulf of 
Tonkin.  As such, the veteran claims that he was exposed to 
Agent Orange and therefore, is entitled to presumptive 
service connection for prostate cancer. 

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2004)).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. 

The veteran asserts that he was exposed to Agent Orange when 
he served aboard the USS CATFISH and swam in the waters off 
the shore of Vietnam.  The veteran's two discharge papers 
(Form DD 214) reflect that he served in the United States 
Navy as a sonar technician and in radio mechanics.  His 
decorations and medals include the Vietnam Service Medal with 
four Bronze Stars and the Republic of Vietnam Campaign Medal.  
The veteran's service personnel records show that he was 
awarded the Vietnam Service Medal for service aboard the USS 
CATFISH (SS 339) from July 19, 1965, to August 7, 1965, from 
September 18, 1965 to October 12, 1965, from May 31, 1967, to 
June 6, 1967, from June 13, 1967, to June 19, 1967, from 
September 16, 1968, to September 19, 1068, and from October 
8, 1968, to October 15, 1968.  Such documents also reflect 
that the veteran reenlisted on May 31, 1967, while at sea 
onboard the USS CATFISH.  The veteran's service medical 
records show that he was treated for various complaints 
aboard the USS CATFISH.  His service personnel records 
further confirm that he served aboard the USS CATFISH from 
July 23, 1964, to January 31, 1969.  

A historian at the Naval Historical Center, Washington Navy 
Yard indicated that a perusal of Navy Awards listings showed 
that the USS CATFISH was in Vietnamese waters from July 19, 
1965, to August 7, 1965, from September 18, 1965, to October 
12, 1965, and from September 1, 1968, to October 30, 1968.  
The command histories did not indicate any port visits to 
Vietnam.  A letter from the Deputy Director of Naval History, 
at the Office of the Chief of Naval Operations, Department of 
the Navy, with attached records, affirms that the USS CATFISH 
was in Vietnamese waters during the above-indicated time 
periods.  Additionally, a letter from the National Archives 
and Records Administration, along with enclosed deck log book 
records, shows that an examination of the logs of the USS 
CATFISH for January 1967 through July 1967 includes 
references placing the ship in waters off of Vietnam.  
Specifically, on May 29, 1967, there is a note indicating 
that the ship was in passage through the Vietnam combat zone.  

Also, an internet article submitted by the veteran and his 
representative indicates that the USS CATFISH, while 
remaining in international waters, was collecting data on 
Hanoi's fleet.  The article indicates that the submarine was 
interested in Swatow gunboats, a Chinese-made vessel that 
formed the backbone of the North Vietnamese navy.  Three 
Swatows were thought to be harbored at Quang Khe, at the 
mouth of Gianh River.  The CATFISH confirmed the presence of 
all three and sent word back to Manila.  

Therefore, review of these records confirms that, while the 
veteran was serving aboard the USS CATFISH, such vessel was 
present in the waters off the shore of Vietnam.  However, 
these records fail to indicate that the USS CATFISH made port 
visits to the Republic of Vietnam at any point during the 
period of time in question.

As such, there is no evidence that shows that veteran, or the 
ship on which he served, actually visited port in Vietnam.  
The veteran himself makes no allegations of actually having 
set foot in Vietnam.  Again as noted above, the VA General 
Counsel held that service aboard a deep water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by this opinion.  

While the evidence of record clearly shows that the veteran 
currently has a medical diagnosis of prostate cancer, for 
which he underwent a radical retropubic prostatectomy in 
October 2001, the Board finds that the veteran has not met 
the regulatory presumption of active service in the Republic 
of Vietnam during the Vietnam era.  Therefore, he is not be 
presumed to have been exposed to Agent Orange during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Additionally, although there is a diagnosis of prostate 
cancer of record, the veteran is not entitled to presumptive 
service connection because there is no evidence that a 
malignant tumor manifested to a degree of 10 percent within 
one year of his discharge from service.  Specifically, the 
veteran was discharged from active duty in February 1969 and 
the earliest medical evidence of record indicating a 
diagnosis of prostate cancer is dated in October 2001.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has a current diagnosis of prostate cancer, 
the record contains no competent medical opinion that such 
disability is related to a disease or injury during service, 
or otherwise had its onset during service.  Post service 
medical records are negative for any reference to service as 
a cause of the veteran's current complaints.  Rather, the 
evidence of a nexus between active duty service and prostate 
cancer is limited to the veteran's own statements.  This is 
not competent evidence since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's prostate cancer and service, he is not entitled 
to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for carcinoma of the prostate.  As 
such, the doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.   


Entitlement to Special Monthly Compensation Based on Loss of 
Use of a Creative Organ

The veteran claims that due to his complete sexual 
dysfunction following his radical retropubic prostatectomy, 
he is entitled to special monthly compensation based on loss 
of use of a creative organ.  He contends that he is entitled 
to service connection for prostate cancer, as caused by 
exposure to Agent Orange, and as such disability should be 
service-connected, he is therefore entitled to special 
monthly compensation for resulting sexual dysfunction.

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs. 38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).  
The law provides that if a veteran, as the result of a 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more testicles, special monthly 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability. Id. Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ. Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle; or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa. 38 C.F.R. § 3.350(a)(1)(i).

The veteran's claim seeking entitlement to special monthly 
compensation based on loss of use of a creative organ was 
premised upon establishing that he was entitled to service 
connection for carcinoma of the prostrate.  In light of the 
Board's decision herein denying service connection for such 
disability, the criteria for entitlement to special monthly 
compensation based on loss of use of a creative organ have 
not been met.

Entitlement to Service Connection for Gastric Ulcers, Erosive 
Esophagitis, and Duodenitis, Claimed as Secondary to 
Treatment for the Prostate

The veteran contends that gastric ulcers, erosive 
esophagitis, and duodenitis are proximately due to his 
prostate cancer.  As he has claimed service connection for 
carcinoma of the prostate, the veteran argues that secondary 
service connection is warranted for his gastrointestinal 
disorders.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

The veteran's claim seeking entitlement to service connection 
for gastric ulcers, erosive esophagitis, and duodenitis on 
the basis that such disorders are secondary to prostate 
cancer was premised upon establishing that he was entitled to 
service connection for carcinoma of the prostrate.  In light 
of the Board's decision herein denying service connection for 
such disability, the criteria for entitlement to service 
connection for gastrointestinal disorders on a secondary 
basis have not been met.  38 C.F.R. § 3.310(a).  

Additionally, although there are diagnoses of duodenitis, 
erosive esophagitis, antral ulcerations, and gastritis of 
record, the veteran is not entitled to presumptive service 
connection because there is no evidence that a peptic ulcer 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the veteran was 
discharged from active duty in February 1969 and the earliest 
medical evidence of record indicating a diagnosis of ulcers 
is dated in September 2001.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has current diagnoses of duodenitis, 
erosive esophagitis, antral ulcerations, and gastritis, the 
record contains no competent medical opinion that such 
disabilities are related to a disease or injury during 
service, or otherwise had its onset during service.  Post 
service medical records are negative for any reference to 
service as a cause of the veteran's current complaints.  In 
fact, the May 2002 VA examiner stated that there was no 
evidence in the claims file that the veteran had any symptoms 
or complaints during active duty.  As such, the evidence of a 
nexus between active duty service and such gastrointestinal 
disorders is limited to the veteran's own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's gastrointestinal disorders and 
service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for gastric ulcers, erosive 
esophagitis, and duodenitis.  As such, the doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for carcinoma of the prostate as a result 
of exposure to herbicides, to include Agent Orange, is 
denied.

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.

Service connection for gastric ulcers, erosive esophagitis, 
and duodenitis, claimed as secondary to treatment for the 
prostate, is denied.


REMAND

?	The issue of entitlement to service connection for 
depression and anxiety is remanded in order to associate 
additional evidence with the claims file.

The Board observes that, in May 2002, the RO ordered that the 
veteran be afforded various VA examinations, to include a 
psychiatric examination, in order to adjudicate his service 
connection and special monthly compensation claims.  VA 
examination reports reflect that the veteran's prostate and 
gastrointestinal disorders were evaluated in May 2002 and 
June 2002.  However, a VA examination report dated May 28, 
2002, entitled "Mental Disorders Exam," actually includes 
the reports from the veteran's gastrointestinal examinations.  
The results of the veteran's mental disorders examination are 
not included in the claims file.  It appears that the RO 
relied on such examination in denying the veteran's claim of 
entitlement to service connection for depression and anxiety.  
As such, the VA mental disorders examination report, dated in 
May 2002, should be obtained and associated with the claims 
file.

Accordingly, this case is REMANDED for the following:

1.  Appropriate steps should be taken to 
obtain the veteran's May 2002 VA mental 
disorders examination report.  A negative 
response for any records that cannot be 
obtained should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Any records obtained should be 
associated with the file.

2.  Thereafter, the veteran's claim 
should be re-adjudicated, based on the 
entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


